         Case 1:17-cv-06281-WHP Document 75 Filed 09/09/20 Page 1 of 2




                                                                         Lisa Alexis Jones
                                                                         Partner
                                                                         Direct Dial:() 
                                                                         ljones@leechtishman.com


                                            September 3, 2020

VIA ECF

The Honorable William H. Pauley, III
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re:    Theresa Harrison v. Port Authority of New York and New Jersey
                             United States District Court Case No. 17-cv-06281-WHP

Dear Judge Pauley:

        Counsel write jointly on behalf of plaintiff Theresa Harrison and defendant Port
Authority of New York and New Jersey in the above-referenced matter and submit this letter to
request a one-week extension in which to file the parties’ Joint Pretrial Order (“JPTO”) and the
Pretrial Conference. The current deadline for filing the Pretrial Order is September 10, 2020 and
the Pretrial Conference is currently scheduled for September 17, 2020 at 10:30 a.m. This is the
parties second request for an extension. No trial date has been scheduled. The reasons for this
request are as follows:

       Counsel have been diligent to completing the preparation of the joint Pretrial Order.
Counsel for Ms. Harrison, however, was required to travel out of state on a client matter during
the entire week of August 24, 2020. Lead counsel for Defendant will be on vacation from
September 4 though September 9, 2020. As a result, the parties will have extraordinary difficulty
completing the JPTO by the date scheduled. The parties have conferred and agree that an
extension until September 17, 2020 to submit the JPTO, and for the Pretrial Conference to be
rescheduled on a date and time convenient for the Court thereafter would be sufficient to
           Case 1:17-cv-06281-WHP Document 75 Filed 09/09/20 Page 2 of 2




Page 2

complete the final JPTO.1 This request is for extraordinary good cause, is the parties’ second
request for an extension to file the JPTO and will not unduly delay the proceedings.

         We thank the Court for its consideration.

                                                     Very truly yours,

                                                     LEECH TISHMAN FUSCALDO & LAMPL


                                            By:      Lisa Alexis Jones
                                                     Lisa Alexis Jones

cc:      All Counsel of Record (via ECF)

               Application granted. The parties shall submit their joint pre-trial order by
               September 17, 2020. The parties shall appear for a final pre-trial teleconference
               on September 30, 2020 at 10:00 a.m. The dial-in number for the teleconference
               is (888) 363-4749. The access code is 3070580.

                    Dated: September 9, 2020
                          New York, New York




1 Counsel for Defendant is unavailable on September 24 and counsel for plaintiff is unavailable on September

25. The parties further request that the Pretrial Conference be held remotely.
